Filing Date: 03/16/2020
Data Continuity: RCE filed on 01/13/2022
Claimed Priority Date: 12/29/2017 (DIV of 15/859,184 now ABN)
Applicants: Sivakumar et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)            filed on 01/13/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 01/13/2022, in response to the Office action mailed on 10/29/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-2, 4-10, 12-19, and 21-23, with claims 4, 15, and 23 standing withdrawn 

Response to Amendment


No amendments to the claims were presented in the response filed on 01/13/2022. Accordingly, all prior rejections under 35 U.S.C. 102 and 35 U.S.C. 103 stand, as repeated below.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 12-14, 16, 18-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hays et al. (US2001/0022207).

Regarding Claim 1, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0027]-[0033]) shows all aspects of the instant invention including an apparatus, comprising:
- a substrate (e.g., substrate 22)
- a bondline structure (e.g., substrate bond feature 32) on the substrate
e.g., including seal ring 26/seal metal 28 to form a pressure seal isolating the MEMS cavity from the surrounding environment), the diffusion barrier having an aperture (e.g., aperture for electrical leads 30)
- an interposer (e.g., cap bond feature 38) on the bondline structure and on the diffusion barrier
Regarding Claim 2, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0028]) shows that the diffusion barrier comprises a first barrier extension (e.g., 26) on the substrate, and a second barrier extension (e.g., 28) on the interposer, the first barrier extension coupled to the second barrier extension.
Regarding Claim 5, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0031]) discloses that electrical leads 30 pass through the seal metal 28. Therefore, Hays also shows that the aperture is an open aperture.
Regarding Claim 7, Hays (see, e.g., Figs, 1, 1A-B) show that the diffusion barrier includes a portion of the substrate (e.g., 22) adjacent the bondline structure.
Regarding Claim 8, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0027]-[0033]) shows that the substrate is a first substrate (e.g., 22), the apparatus further comprising a second substrate (e.g., cap 36) on the interposer.
Regarding Claim 12, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0027]) shows a microelectromechanical system (MEMS) element (e.g., MEMS device 24) on the substrate. 
Regarding Claim 13, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0027]-[0033]) shows all aspects of the instant invention including an apparatus, comprising:
- a first substrate (e.g., substrate 22)
e.g., cap 36)  
- an interposer on the second substrate (e.g., cap bond feature 38)
- an element on the first substrate (e.g., MEMS device 24)
- a bondline structure (e.g., substrate bond feature 32) between the first substrate and the interposer
- a diffusion barrier between the interposer and the first substrate (e.g., including seal ring 26/seal metal 28 to form a pressure seal isolating the MEMS cavity from the surrounding environment), the diffusion barrier having an aperture (e.g., aperture for electrical leads 30)













Regarding Claim 14, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0028]) shows that the diffusion barrier comprises a first barrier extension (e.g., 26) on the first substrate and a second barrier extension (e.g., 28) on the interposer, the first barrier extension coupled to the second barrier extension, and at least one of the first and the second barrier extensions includes a structure that is pliantly deformable responsive to a coupling of the first and second Appl. No.: 16/820,477Page 6 of 11 Amendment 111TI-78067.1barrier extensions (e.g., seal metal 28 deforms under moderate compressive force).
Regarding Claim 16, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0031]) discloses that electrical leads 30 pass through the seal metal 28. Therefore, Hays also shows that the aperture is an open aperture.
Regarding Claim 18, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0027]) shows that the element is a microelectromechanical system (MEMS) device (e.g., MEMS device 24
Regarding Claim 19, Hays (see, e.g., Figs, 1, 1A-B) shows that the diffusion barrier (e.g., 26, 28) extends around the element (e.g., 24).
Regarding Claim 21, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0027]-[0033]) shows all aspects of the instant invention including an apparatus, comprising:
- a first substrate (e.g., substrate 22)
- a second substrate (e.g., cap 36)  
- an interposer on the second substrate (e.g., cap bond feature 38)
- a bondline structure (e.g., substrate bond feature 32) between the first substrate and the interposer
- a diffusion barrier between the interposer and the first substrate (e.g., including seal ring 26/seal metal 28 to form a pressure seal isolating the MEMS cavity from the surrounding environment), the diffusion barrier having an aperture (e.g., aperture for electrical leads 30)
Regarding Claim 22, Hays (see, e.g., Figs, 1, 1A-B, and Par. [0031]) discloses that electrical leads 30 pass through the seal metal 28. Therefore, Hays also shows that the aperture is an open aperture.

Claim Rejections - 35 USC § 103



















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Hays et al. (US2001/0022207) in view of Foster et al. (US2012/0319303).

Regarding Claim 9, Hays (see, e.g., Par. [0002]) discloses that forming MEMS on a silicon substrate using integrated circuit fabrication processes is known in the MEMS manufacturing art. Furthermore, Foster (see, e.g., Figs. 2-4 and Par. [0042]) teaches that silicon and glass are suitable materials for respectively forming a device wafer 3100/310 and a lid wafer 1100/110 of a MEMS device.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first substrate comprising silicon and the second substrate comprising glass in the apparatus of Hays, because both materials are known suitable materials for implementing a MEMS lower substrate and a MEMS cap/lid substrate, as suggested by Foster, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding Claim 10, while Hays (see, e.g., Par [0030]) discloses that the structural bond formed between substrate 22 and cap 36 may be formed by any of several structural bond techniques known in the art, such as direct bonding under moderate compressive force at an elevated temperature, he does not explicitly disclose 
Foster (see, e.g., Figs. 2-3 and Par. [0046]-[0048]; and Fig. 4 and Par. [0050]-[0051]), on the other hand and in the same field of endeavor, teaches direct bonding lid wafer 110/1100 to device wafer 310/3100 through a bondline structure including a gold layer (e.g., Au 130/1300 or 330/3300) and an indium layer in contact with the gold layer (e.g., In 150/1500), the indium layer comprising an intermetallic species (e.g., alloy AuInx 510 when the wafers are pressed together). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the bondline structure comprising the claimed arrangement of metals in the apparatus of Hays, because said arrangement of metals is known in the MEMS art for forming a bondline structure between a (device) substrate and another (cap/lid) substrate, as suggested by Forster, and implementing a known bondline structure for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The arguments presented in the response filed on 01/13/2022 have been considered but have not been found persuasive:
The applicant argues:
“Hays does not disclose at least these claim limitations”. (see, e.g., Remarks, Page 6, L.1)
The examiner responds:
The examiner respectfully disagrees. In response to applicant's arguments that the primary reference of Hays (US2001/0022207) fail to show some features of Applicant’s invention, it is noted that the examiner is entitled to the broadest reasonable interpretation of the claim language. Additionally, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the rejections detailed supra, the examiner has clearly mapped every feature of the invention as recited in the claims to a corresponding feature in the prior art. Furthermore, applicant’s arguments with regards to alleged missing limitations fail to single out a particular limitation and specifically pointing out how the language of the claims patentably distinguishes it from the reference cited. Accordingly, the previously presented claims rejections are proper, and all grounds of rejection stand.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on M-F 9-6 EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814